DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/11/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 7-9, with respect to claim 1 has been fully considered.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the claims have further overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 9/13/2021.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…arranging a tubular section radially upon or within at least one section of the sleeve, …made from a second material that has a second strength that is greater than the first strength; and 
compressing the at least one section of the sleeve having the tubular section, including the electrical heating element and of the filler material arranged therein, whereby the at least one section of the sleeve having the tubular section is compressed to a greater degree than other sections of the sleeve without the tubular section, resulting in greater compaction of the at least one section of the sleeve having the tubular section relative to the other sections of the sleeve without the tubular section.”
Meaning the sleeve that surrounds the electrical heating device has as section with and without a tubular section contains within and further said sections are compressed to varying degrees.
The closest prior art of record, Schlipf (EP 2180759 A1), discloses a method for producing an electrical heating device (heating cartridge 1 in Figures 5-6) comprising: preparing a sleeve from a first material (inner/additional jacket tube 50 in Figures 5-6; paragraph 0047, additional jacket tube 50 consists of a highly thermally conductive material, such as copper, aluminum or the like) that has a first strength, arranging an electrical heating element in the sleeve (heating conductor 7; paragraph 0030), and arranging a filler material in the sleeve (insulating material filling 6), so that parts of the electrical heating element carrying current are electrically isolated from the sleeve and a position of the electrical heating element in the sleeve is fixed (paragraph 0030; insulating material filling 6 is provided…in which a coiled hearting conductor is embedded in the area of the section 5).  The electrical heating element arranged in sections of the sleeve and the filler material are compressed section-wise (widened section 5/51 in Figures 5-6; paragraph 0047) and before completion of the compression of the sleeve, a tubular section made from a second material having a second strength is arranged in the sections to be compressed (metal jacket 2 in Figures 5-6; paragraph 0029, a metal jacket…of steel of stainless steel; paragraph 0047, pressing the metal jacket 2 alone in the area of section 5 also results in pressing the additional jacket tube 50 in its section 51).
Applicant argues, see Pages 7-9, Schlipf fails to teach or suggest at least one section of the sleeve having the tubular section is compressed to a greater degree than other sections of 
Another prior art, Schlipf ‘919 (DE 102014108919 A1), is referenced for disclosing a method for producing an electric heating device (Figures 1-4), comprising: providing a sleeve from a first material (metal jacket 113g); 5arraagdarranging an electrical heating element within the sleeve (resistance wire 105g); providing a filler material (insulating material filling 108a) in the sleeve, and arranging a tubular section made from a second material (metal sleeve 109g) to surround the sleeve.  The second material (e.g. metal sleeve 109g) has a higher strength (claims 4 and 9) than the first material (metal jacket 113g) and allows the tubular metal jacket to consist of an easily deformable material, especially in the heated area, while at the same time the stronger material in the area of the reinforced section reliably ensures the stability required 
Claims 2-12 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/26/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715